NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 18a0068n.06

                                          No. 17-3966

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

BASISTA HOLDINGS, LLC;                              )
                                                                                FILED
                                                                          Feb 09, 2018
DAVID J. LEWIS,                                     )
                                                    )                 DEBORAH S. HUNT, Clerk
       Plaintiffs-Appellants,                       )
                                                    )       ON APPEAL FROM THE
v.                                                  )       UNITED STATES DISTRICT
                                                    )       COURT FOR THE NORTHERN
ELLSWORTH TOWNSHIP; MICHAEL                         )       DISTRICT OF OHIO
P. KURILLA, JR.; DIANE DUDEK; KURT                  )
MORRISON; FRED HOUSTON; FRED                        )               OPINION
SCHROCK; ISHRAQ HAFIZ; MARY ANN                     )
STACK; WAYNE SARNA; WILLIAM                         )
SPELLMAN; RICK DURKIN,                              )
                                                    )
       Defendants-Appellees.                        )
                                                    )

BEFORE: NORRIS, SUHRHEINRICH, and GRIFFIN, Circuit Judges.

       PER CURIAM. This appeal arises from a zoning dispute involving a property located

on State Route 45 in Ellsworth Township, Mahoning County, Ohio. The substantive issue

litigated below centered on whether the entire property should be zoned for industrial use, as its

owner, plaintiff Basista Holdings, LLC, contended. The details of that dispute can be found in

our opinion on the merits, Basita Holdings, LLC v. Ellsworth Twp., 2017 WL 4534808 (6th Cir.

Oct. 11, 2017), which affirmed judgment in favor of the defendants. The sole issue in this appeal

is whether the district court erred in awarding attorney’s fees in the amount of $9,806.00 to

defendants.

       In their motion for attorney’s fees, defendants limited their request to fees incurred after

submission of their motion for summary judgment on October 19, 2015. According to
                                                          Basista Holdings, LLC v. Ellsworth Twp.
                                                                                      No. 17-3966


defendants, the motion for summary judgment clearly established, as the district court and this

court later held, that plaintiffs’ § 1983 claim was barred by the two-year statute of limitations. As

the district court subsequently noted in an Order dated April 28, 2017:

        Plaintiffs continued to file “baseless and frivolous” motions in this case and two
        [related] ongoing state cases. These filings included seven motions in federal
        court, five of which required Defendants’ responses. In particular, Defendants
        highlight Plaintiffs’ delay in responding to their Motion for Summary Judgment.
Order at 2; (Page ID 1615.) Plaintiffs did not file their brief in opposition to summary judgment

until June 2, 2016. The district court granted summary judgment to defendants on August 31,

2016.

        The motion for attorney’s fees at the heart of this appeal was filed on September 28,

2016. The motion sought fees pursuant to Fed. R. Civ. P. 11, 28 U.S.C. § 1927, and 42 U.S.C. §

1988. Plaintiffs failed to respond to this motion in a timely fashion although they later sought to

be excused from their oversight under Fed. R. Civ. P 60(b).

        On April 28, 2017, the district court granted the motion for attorney’s fees but ordered

defense counsel to “file with the Court a full and complete record of the billable time charged by

the separate attorneys and law clerks for the prosecution and pursuit of Defendants’ Motion for

Summary Judgment.” (Page ID 1616.) Defense counsel complied with this order and the district

court issued a second order granting attorney’s fees in the amount of $9,806.00.

        The parties agree that this court typically reviews the award of attorney’s fees for an

abuse of discretion, but defendants argue that plaintiffs’ failure to respond in a timely manner to

their motion for attorney’s fees renders our review one for plain error. We need not resolve this

dispute because we detect no abuse of discretion.

        The award of attorney’s fees in the amount of $9,806.00 is affirmed.


                                                 2